— Appeal by defendant from a judgment of the County Court, Nassau County (Collins, J.), rendered May 5, 1981, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
On this appeal defendant contends that his plea of guilty should be vacated because his admission of guilt indicated that he was intoxicated at the time of the commission of the crime and that, therefore, a defense of intoxication may have been available to him. Having failed to either move to withdraw the plea on this ground prior to the imposition of sentence or to move to vacate the judgment pursuant to CPL 440.10, defendant has not preserved for appellate review the issue of the plea allocution’s sufficiency (see People v Pellegrino, 60 NY2d 636). Moreover, were we to review this issue in the interest of justice, vacatur would not be required because defendant’s recital of the circumstances of the commission of the crime clearly spelled out the crime of manslaughter in the first degree (see People v Serrano, 15 NY2d 304), and the allocution satisfied the basic requirements of People v Harris (61 NY2d 9). Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.